DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7-8, 10-12 and 15-18 are pending in this application.
Claims 7 and 18 are amended.
Claims 2, 5-6, 9, 13-14 and 19 are cancelled.
Reopening of Prosecution after Appeal Brief 
In view of the appeal brief filed on 08/13/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) File a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Response to Arguments
Applicant’s arguments, see pages 2-13, filed 08/13/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voegeli, Tracy and Hammond.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Voegeli et al (2016/0149506) in view of Tracy et al (2005/0265059) and Hammond (2010/0301975).
Regarding claim 1, Voegeli discloses a printed circuit board power cell (fig.1:100) comprising: a printed circuit board (110) including a DC bus (area connecting 130, it is inherent that the rectifier 120, capacitors 130, and inverter 140 are all connected together through a DC bus)(refer also to ¶0023) disposed within the printed circuit board (110); a plurality of capacitors (130) connected to the DC bus (area connecting 130)(implicit, see ¶0023); a three-phase AC input (AC input, see ¶0023) disposed on the printed circuit board (implicit, see ¶0023 ); a single-phase AC output (AC output,  see ¶0023) disposed on the printed circuit board (implicit, see ¶0023 ); a power module (120, 140) connected to the DC bus (area connecting 130)(implicit, see ¶0023); and a control section (150) disposed on the printed circuit board 
Tracy teaches a heat sink (fig.8:704); wherein the heat sink (704) is configured to dissipate heat generated by the power module (see, ¶0024: IGBTs). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Voegeli of to include the heat sink of Tracy in order to provide the advantage of enhanced heat dissipation by the circuit board, thereby improving the power handling capacity of the power module in the circuit board. Voegeli and Tracy discloses wherein the three-phase AC input (Voegeli, ¶0023, AC input) and the single-phase AC output (Voegeli, AC output, ¶0023) are connected to the heat sink (Tray, fig.7:704) by the power module (710).  However Voegeli and Tracy do not disclose wherein the control section communicates with a master controller via an interface comprising fiber-optic cables, wherein the control section receives instructions from the master controller regarding an operation of the printed circuit board power cell via the interface, and wherein the control section produces and 
Hammond teaches wherein the control section (fig.2: local control circuit) communicates with a master controller (fig.1:195) via an interface (190) comprising fiber-optic cables (fiber optic, see ¶0047), wherein the control section receives instructions from the master controller (¶0047) regarding an operation of the printed circuit board power cell via the interface ([0047]), and wherein the control section (fig.2: local control circuit) produces and communicates diagnostic data ([0047: local printed circuit boards 364, 366 are configured to receive commands from, and report status to, a master control device) of the printed circuit board power cell to the master controller via the interface ([0047: the communications to and from the master control device may be transmitted over fiber optics). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Voegeli and Tracy to include the control section of Hammond to provide the advantage of simultaneously regulating operation of different circuit boards in a power system.
Regarding claim 3, Voegeli, Tracy and Hammond disclose the printed circuit board power cell of claim 1, wherein the power module (Voegeli, fig.1:120) includes an H-Bridge inverter (Voegeli, see ¶0023) connected to the single-phase AC output (Voegeli, AC output see, ¶0023).
Regarding claim 4, Voegeli, Tracy and Hammond disclose the printed circuit board power cell of claim 1, wherein the power module (Voegeli, fig.1:120, 140) includes at least one 
Regarding claim 8, Voegeli discloses a printed circuit board power cell (fig.1:100) comprising: a printed circuit board (110) including a DC bus (area connecting capacitor 130, it is inherent that the rectifier 120, capacitors 130, and inverter 140 are all connected together through a DC bus)(refer also to ¶0023) disposed within the printed circuit board (110); a plurality of capacitors (130) connected to the DC bus (area connecting 130)(implicit, see ¶0023); a single-phase AC output  (AC output, ¶0023) disposed on the printed circuit board (implicit, see ¶0023) series connected to an output of other similar power cells in a phase group (¶0002); a power module (120, 140) connected to the DC bus (area connecting capacitor 130) and the single-phase AC output (AC output, ¶0023);  a control section (150) disposed on the printed circuit board (implicit, see ¶0023); wherein the power module (120, 140) receives input power via the single-phase AC output (AC output, ¶0023) and simultaneously outputs a single-phase AC power via the single-phase AC output (¶0023). However, Voegeli does not disclose a heat sink; the power module connected to the heat sink, wherein the heat sink is configured to dissipate heat generated by the power module; and wherein the control section communicates with a master controller via an interface comprising fiber-optic cables, wherein the control section receives instructions from the master controller regarding an operation of the printed circuit board power cell via the interface, and wherein the control section produces and communicates diagnostic data of the printed circuit board power cell to the master controller via the interface.
Tracy teaches a heat sink (fig.8:704); power module (710) connected to the heat sink (704), wherein the heat sink is configured to dissipate heat generated by the power module (¶0024). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Voegeli to include the heat sink of Tracy in order to provide the advantage of enhanced heat dissipation by the circuit board, thereby improving the power handling capacity of the power module in the circuit board. However Voegeli and Tracy do not disclose wherein the control section communicates with a master controller via an interface comprising fiber-optic cables, wherein the control section receives instructions from the master controller regarding an operation of the printed circuit board power cell via the interface, and wherein the control section produces and communicates diagnostic data of the printed circuit board power cell to the master controller via the interface.
Hammond teaches wherein the control section (fig.2: local control circuit) communicates with a master controller (fig.1:195) via an interface (190) comprising fiber-optic cables (fiber optic, see ¶0047), wherein the control section receives instructions from the master controller (¶0047) regarding an operation of the printed circuit board power cell via the interface ([0047]), and wherein the control section (fig.2: local control circuit) produces and communicates diagnostic data ([0047: local printed circuit boards 364, 366 are configured to receive commands from, and report status to, a master control device) of the printed circuit board power cell to the master controller via the interface ([0047: the communications to and from the master control device may be transmitted over fiber optics). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 10, Voegeli, Tracy and Hammond disclose the printed circuit board power cell of claim 8, wherein the power module (Voegeli, fig.1:140) includes at least one of a single half-bridge converter, or a double half-bridge converter (Voegeli, ¶0023: H-bridge) connected to the single-phase AC output (Voegeli, ¶0023: single phase output).
Regarding claim 11, Voegeli, Tracy and Hammond disclose the printed circuit board power cell of claim 10, wherein the power module (Voegeli, fig.1:120, 140) is configured to control a polarity and a voltage level (implicit, inverters control the polarity and voltage level of a signal based on their switching scheme) of an output power (output of 140) on the single- phase AC output (Voegeli, AC output, ¶0023).
Regarding claim 12, Voegeli, Tracy, and Hammond disclose the printed circuit board power cell of claim 8, wherein the power module (Voegeli, fig.1:120, 140) includes at least one of a diode bridge and an active-front-end converter (120) connected to the three-phase AC input (Voegeli, AC input, ¶0023).
Regarding claim 15, Voegeli discloses a multi-cell power supply for receiving power from a source and delivering power at an output terminal to a load (see, ¶0002), the multi-cell power supply (fig.1: power supply to 120) comprising: a plurality of printed circuit board power cells (fig.1:110) coupled to the source (fig.1: input connected to module 120) and providing a first output voltage (fig.1: output at 140), each of the plurality of printed circuit board power cells comprising: a printed circuit board (110) including a DC bus (area connecting 130, it is inherent 
Tracy teaches a heat sink (fig.7:704); wherein the heat sink (704) is configured to dissipate heat generated by the power module (¶0024). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Voegeli of to include the Heat sink of Tracy in order to provide the advantage of enhanced heat dissipation by the circuit board, thereby improving the power 
Hammond teaches a master controller (fig.1:195), wherein the control section (fig.2: local control circuit) communicates with the master controller (fig.1:195) via an interface (190) comprising fiber-optic cables (fiber optic, see ¶0047), wherein the control section receives instructions from the master controller (¶0047) regarding an operation of the printed circuit board power cell via the interface ([0047]), and wherein the control section (fig.2: local control circuit) produces and communicates diagnostic data ([0047: local printed circuit boards 364, 366 are configured to receive commands from, and report status to, a master control device) of the printed circuit board power cell to the master controller via the interface ([0047: the communications to and from the master control device may be transmitted over fiber optics). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Voegeli and Tracy to include the master controller of Hammond to provide the advantage of simultaneously regulating operation of different circuit boards in a power system. 
Regarding claim 16, Voegeli, Tracy and Hammond disclose the multi-cell power supply of claim 15, wherein the power module (Voegeli, fig.1:120, 140) includes at least one of an H-
Regarding claim 17, Voegeli, Tracy and Hammond disclose the multi-cell power supply of claim 15, wherein the power module (Voegeli, fig.1:120, 140) includes at least one of a diode bridge and an active-front-end converter (120) connected to the three- phase AC input (Voegeli, ¶0023).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Voegeli et al (2016/0149506) in view of Tracy et al (2005/0265059) and Hammond (2010/0301975) as applied to claims 1, 15 above, and further in view of Nuutinen (2004/0179379).
Regarding claim 7, Voegeli, Tracy and Hammond disclose the printed circuit board power cell of claim 1, however they do not disclose further comprising a plurality of high wattage resistors, wherein each of the plurality of high wattage resistors are connected to one of the plurality of capacitors.
Nuutinen teaches further comprising a plurality of high wattage resistors (fig.3: resistors at intermediate circuit, 2), wherein each of the plurality of high wattage resistors (fig.3: each resistor at intermediate circuit, 2) are connected to one of the plurality of capacitors (fig3: capacitors connected to resistors at intermediate circuit, 2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Voegeli, Tracy and Hammond to include intermediate circuit of Nuutinen in order to provide the advantage of safely bleeding of capacitors in DC bus.
Regarding claim 18, Voegeli, Tracy and Hammond teach the multi-cell power supply of claim 15, however they do not disclose wherein each of the plurality of printed circuit board 
Nuutinen teaches wherein each of the plurality of printed circuit board power cells (fig3: circuit as shown) comprises a plurality of high wattage resistors(fig.3: resistors at intermediate circuit, 2), wherein each of the plurality of high wattage resistors (fig.3: each resistor at intermediate circuit, 2) are connected to one of the plurality of capacitors (fig3: capacitors connected to resistors at intermediate circuit, 2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Voegeli, Tracy and Hammond to include intermediate circuit of Nuutinen in order to provide the advantage of safely bleeding of capacitors in DC bus.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BART ILIYA/Examiner, Art Unit 2839



	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839